Citation Nr: 1709528	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lung cancer status post right lobectomy, granted under 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1958 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By way of background, the Board granted entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the right lung in June 2012.  In the September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a noncompensable evaluation effective November 12, 2004 and a 10 percent evaluation effective June 18, 2008.  The Veteran submitted a timely notice of disagreement with the ratings assigned.  In January 2014, the AOJ issued a statement of the case (SOC) and a rating decision that granted a 10 percent rating for the entirety of the appeal period.  Although the Veteran did not submit a substantive appeal in response to the statement of the case, he did submit a notice of disagreement to the January 2014 rating decision in April 2014.  The AOJ then issued an April 2015 SOC case addressing the severity of the Veteran's condition since November 2004.  The Veteran then submitted a timely substantive appeal.  Accordingly, the September 2012 rating decision did not become final, and is the appropriate rating decision on appeal.  

In February 2016, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A VA respiratory examination was last conducted in August 2012.  Medical records from February 2016 note that the Veteran's shortness of breath is "gradually getting worse."  The December 2016 appellate brief also contends that the Veteran's lung disability has worsened since the last VA examination.  Accordingly, a remand is required in order to afford the Veteran a contemporaneous VA examination to determine the current severity of his respiratory symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).      

VA treatment records through January 2014 have been associated with the claims file.  Since that time, VA has received notification that the Veteran was hospitalized at a VA facility in December 2014.  A remand is required in order to associate the Veteran's outstanding records of VA treatment as these treatment records are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Upon remand, the Veteran should be afforded an additional opportunity to identify or submit any outstanding private treatment records.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate outstanding records of VA treatment dated since January 2014, to include reports of his December 2014 hospitalization and any pulmonary function tests.   

2.  Afford the Veteran an additional opportunity to identify or submit outstanding private treatment records, to specifically include records from J.D.B., D.O. 
3.  Then schedule the Veteran for an appropriate VA examination to evaluate the nature, extent, and severity of his respiratory disability.  

The examiner is asked to review the claims file.  Based on physical examination of the Veteran and review of the claims file, the examiner is asked to provide an assessment of the current nature of the Veteran's loss of right lung disability.  All indicated studies should be performed.  

4.  Then, after taking any additional development deemed necessary, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

